Citation Nr: 0212271	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  99-17 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a disorder or disorders 
manifested by weakness of the bilateral lower extremities, 
numbness of the fingers and toes, body spasms, fluctuating 
heartbeat and migraine headaches claimed as due to exposure 
to Agent Orange, also claimed as peripheral neuropathy due to 
exposure to Agent Orange.

WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The appellant had active service from April 1969 to March 
1971.

This appeal is from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

Appeals to the Board of Veterans' Appeals (Board) are 
docketed in the order received at the Board and are generally 
decided in docket order.  An appeal may be advanced on the 
docket for several reasons.  This appeal is advanced on the 
docket because of administrative error that resulted in 
significant delay in docketing the appeal.  See 38 C.F.R. § 
20.900 (2001).

In January 2001 the appellant testified at a hearing before 
the undersigned, who is the Board member designated to hold 
the hearing and to decide his appeal.  38 U.S.C.A. § 7107(c) 
(West Supp. 2002).  In statements of March and May 2002, the 
veteran apparently requested a hearing before the Board.  It 
is unclear whether the request was in conjunction with the 
instant appeal or another claim not before the Board.  If the 
former, he has had a hearing before the Board, as provided by 
law and regulation, and he may not have another.  38 U.S.C.A. 
§ 7107 (West Supp. 2002); 38 C.F.R. § 20.700 (2001).

The veteran's March and May 2002 statements appear to raise 
additional issues not within the Board's jurisdiction.  These 
statements are referred to the RO for appropriate action.

The Board remanded this case in April 2001 for further 
development of the evidence.  The case is now returned to the 
Board.  The Board may accept and consider additional evidence 
the veteran submitted directly to the Board subsequent to the 
Board's receipt of the claims file.  The Board may consider 
this evidence.  67 Fed. Reg. 3,099, 3,106-06 (Jan. 23, 2002) 
(to be codified as amended at 38 C.F.R. § 20.1304) 
(authorizing the Board to consider additional evidence 
without referral to the agency of original jurisdiction for 
initial consideration and without appellant's waiver).

The claims folder contains a September 1998 statement from 
the veteran that expresses disagreement with the denial of a 
clothing allowance.  There is no statement of the case (SOC) 
of record in response.  The Board will take limited 
jurisdiction over a claim that arrives at the Board with a 
notice of disagreement (NOD) of record and no responsive SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  However, a 
NOD must be filed with the agency of VA that notified the 
claimant of the decision with which he or she disagrees, 
unless the claimant has received notice of the transfer of 
the pertinent VA records to another VA office.  38 C.F.R. 
§ 20.300 (2001).

The notice to the veteran of the denial is not of record.  
The Board cannot ascertain the agency of original 
jurisdiction from this record, and therefore cannot determine 
if the putative NOD confers jurisdiction for the Board to 
remand the case under Manlincon, 12 Vet. App. 238.  Memoranda 
of record indicate a VA Medical Center (VAMC) made the 
decision on the veteran's clothing allowance claim, and that 
the veteran's records have passed between the RO and the VAMC 
for the VAMC to prepare an SOC for the RO to send to the 
veteran.  As noted no SOC is of record.  This was so when the 
Board remanded the case in April 2001.  Additional memoranda 
of record reveal unsuccessful administrative action to elicit 
promulgation of an SOC without success.  The matter is again 
referred to the RO to determine whether there is a pending 
appeal.


FINDING OF FACT

A disorder or disorders manifested by weakness of the 
bilateral lower extremities, numbness of the fingers and 
toes, body spasms, fluctuating heartbeat and migraine 
headaches claimed as due to exposure to Agent Orange, also 
claimed as peripheral neuropathy due to exposure to Agent 
Orange, are not related to exposure to an herbicide agent in 
service.


CONCLUSION OF LAW

A disorder or disorders manifested by weakness of the 
bilateral lower extremities, numbness of the fingers and 
toes, body spasms, fluctuating heartbeat and migraine 
headaches claimed as due to exposure to Agent Orange, also 
claimed as peripheral neuropathy due to exposure to Agent 
Orange, were not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002).  
However, the VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, except 
as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Whereas VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim(s) at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  The veteran filed a formal application 
for service connection in February 1997.  No other form is 
required in connection with this claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO notified the 
veteran of the evidence and information necessary to 
substantiate his claim in a letter of May 1997 and informed 
him that VA would obtain all information and evidence in 
government custody of which he informed VA.  The RO also 
informed the veteran that VA would obtain evidence on his 
behalf from private sources as authorized.  The RO provided 
the veteran forms to authorize release of information from 
private sources to VA.  A letter from the RO of April 1998 
requested the veteran to report the date of a particular VA 
examination so the RO could obtain the report.  In January 
2001 hearing testimony, the veteran discussed with the 
undersigned potential sources of evidence and the reasons 
certain of those were inaccessible.  The Board's remand of 
April 2001 identified in detail the evidence and information 
necessary to substantiate the claim, including scientific 
evidence, and therein notified the veteran to provide 
information necessary for VA to obtain such evidence.  By 
letter of June 2001, the RO informed the veteran of his 
obligation to authorized release of information from any 
health provider who could provide pertinent evidence.  
Notwithstanding that production of authorization to obtain 
information from Dr. McNamara, the only identified viable 
source of private medical evidence, would have obviated the 
need for the veteran to produce further evidence from him, 
the RO specifically instructed the veteran to produce medical 
or scientific evidence from Dr. McNamara.  The veteran 
evidenced his awareness of the notice in an August 2001 
request for extension of time, which, incidentally, the RO 
effectively granted; the last SSOC did not issue until 
February 2002.

The RO's May 1997 description of the evidence necessary to 
substantiate his claim combined with VA's solicitation of 
authority to obtain evidence in private custody obviated the 
veteran's obligation to submit any specific information other 
than that necessary to enable VA to obtain evidence on his 
behalf.  VA has no duty to notify the veteran of his 
obligation to submit specific evidence the existence of which 
VA is not informed.  The veteran has never identified any 
viable source of information other than Dr. McNamara 
regarding which VA could assign to him the responsibility to 
submit information from that source.  The RO distinguished 
between evidence and information the veteran must produce and 
evidence and information VA would attempt to obtain.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The duty to assist 
is not a intended to initiate a "fishing expedition" for 
unspecified information.  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  The Board does not construe the regulation 
requiring notice of assignment of the burden to produce 
evidence to include notice to produce evidence the existence 
of which VA is not informed.  In this case, VA has discharged 
its duty to notify the veteran of information and evidence 
necessary to substantiate his claim and of the assignment of 
the burdens of production.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
this case, VA has obtained all VA and other federal evidence 
of which it has been informed and that it has reasonable 
expectation of obtaining.  VA can only obtain private medical 
records as authorized by the veteran.  The veteran has been 
wholly uncooperative in enabling VA to assist him to obtain 
any specific information, withholding authorization.  VA has 
no further duty to assist the veteran to obtain private 
evidence or information.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  A VA examination of December 2001 
discharged this duty.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).  There has been 
no failure to obtain evidence in federal custody.  In this 
case, consistent with VA's lack of authorization to obtain 
privately held evidence, this regulation is inapposite as it 
applies to obtaining evidence from private sources.

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

The veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange.  38 U.S.C.A. § 1116(f) (West Supp. 
2002).  However, a presumption of service connection is 
afforded only those diseases listed in the statute and 
regulation as having been found by the Secretary to have a 
positive association with exposure to certain herbicide 
agents.  38 U.S.C.A. § 1116 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309(e) (2001).  The veteran does not 
have any of those diseases.

The veteran is diagnosed with peripheral neuropathy of 
unknown etiology, as will be discussed below.  As a matter of 
law, only acute or subacute peripheral neuropathy is presumed 
incurred in service as a result of exposure to Agent Orange.  
See 38 C.F.R. § 3.309(e) (2001).  For purposes of presumptive 
service as due to exposure to certain herbicide agents, 
"acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset."  Id. note 2.  Thus, the very fact of 
the existence and persistence of the veteran's peripheral 
neuropathy during the pendency of his claim precludes its 
service connection on a presumptive basis.  Moreover, the 
Secretary has found "based on the report of the National 
Academy of Sciences (NAS) and all other sound medical and 
scientific information an analysis available to the 
Secretary," that a presumption of service connection is not 
warranted for chronic persistent peripheral neuropathy.  67 
Fed. Reg. 42,600 (June 24, 2002).

The veteran may nonetheless prove direct service connection 
for those symptoms claimed as due to exposure to Agent Orange 
and alternatively attributed to or called peripheral 
neuropathy.  That is, he may, without the benefit of a 
statutory presumption of service connection, "establish on a 
direct basis service connection for a [] condition based on 
exposure to Agent Orange."  McCartt v. West, 12 Vet. App. 
164, 167 (1999) citing Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  This means that he may, without reliance on a 
legal presumption, overcome the "difficult burden of tracing 
causation to a condition or event during service."  Combee, 
34 F.3d at 1043.  Statute requires that the Secretary issue a 
presumption of service connection when sound medical and 
scientific evidence shows a positive association between a 
disease and exposure to certain herbicide agents.  
38 U.S.C.A. § 1116(b) (West 1991).  Thus, the veteran would 
have to produce medical or scientific evidence of greater 
weight than that relied upon by the NAS and the Secretary in 
finding no presumption of service connection due to exposure 
to certain herbicide agents is warranted for chronic 
persistent peripheral neuropathy.  See 67 Fed. Reg. 42,600, 
42605 (June 24, 2002) (explaining scientific basis for 
finding).

Service medical records are negative for any complaint, 
symptoms, or diagnosis of peripheral neuropathy or any of the 
other symptoms encompassed by the veteran's claim.  On VA 
general medical examination of June 1997, the veteran 
reported pain in the right knee that also involved the calf 
and thigh.  He did not report headaches, body spasms, heart 
fluctuations, or peripheral sensory phenomena.  Examination 
found no upper peripheral neurologic deficits.  Lower 
peripheral neurological examination for motor function was 
limited by pain in the legs.  Sensory examination showed no 
deficit.  Central nervous system examination was intact.  
Cardiac examination showed no arrhythmias.

On Agent Orange Registry examination in October 1997, the 
veteran made no report of headaches, body spasms, or heart 
fluctuations.  He was noted to have a history of thyroid 
disease, diagnosed as hypothyroidism treated with Synthroid.  
The veteran complained of numbness in both lower extremities, 
especially the feet, and of tingling in the fingers of both 
hands.  On examination, cranial nerves were intact.  Cardiac 
examination was normal.  Neurologic examination found sensory 
response to vibration impaired.

An October 1997 statement from W.A. McNamara, M.D., 
specializing in orthopedic surgery and sports medicine, 
reported his treatment of the veteran for a right knee 
condition.  The statement otherwise reported on orthopedic 
matters without reference to neurologic concerns.

Beginning in October 1997, the veteran had extensive VA 
neurologic and endocrine evaluations to attempt to find the 
etiology of and diagnose the panoply of symptoms for which he 
seeks service connection as due to Agent Orange.  Numerous 
laboratory studies, magnetic resonance imaging (MRI) of the 
brain, electromyographic and nerve conduction studies failed 
to produce a clear diagnosis.  A December 1997 neurology 
clinic note showed a diagnosis of polyperipheral neuropathy, 
not symmetrical.

March 1998 neurology clinic records noted there was no 
anatomic explanation for the veteran's symptoms, which were 
felt probably due to hypothyroidism and vitamin B-12 
deficiency.  The neurologist following the veteran noted the 
veteran's multiple somatic complaints and negative imaging 
work-up, and opined that there was a significant functional 
component to the examination results.  Differential diagnosis 
at that time included multiple sclerosis versus psychiatric 
disorder complicated by vitamin B12 deficiency and 
hypothyroid function.

A March 1998 endocrinology record noted the neurologist's 
question whether the veteran's tremor was related to 
hypothyroidism. The endocrinologist felt that laboratory 
findings indicated a biochemical cause possibly needing 
medication adjustment, but he doubted the LT4 (levothyroxine) 
level was the cause.

The orthopedic clinic records show the veteran was followed 
for his right knee and other orthopedic complaints.  A March 
1998 record noted undiagnosed neurologic condition possibly 
related to hypothyroid or vitamin B-12 deficiency.  August 
1999 and January 2000 records also noted undiagnosed 
neurologic condition of unknown etiology.  An August 2000 
orthopedic clinical record identified the veteran as "known 
to have a peripheral neuropathy assumed to be secondary to 
Agent Orange exposure."  Orthopedic clinic records as 
recently as May 2002 list peripheral neuropathy among the 
veteran's diagnoses.

On VA examination in April 1998, the veteran reported 
exposure to Agent Orange in Vietnam in 1970.  The veteran 
reported a 10-year history of intermittent numbness of the 
left arm and right leg, becoming constant recently.  He 
complained that spasms of the arms, legs, and body were 
getting worse.  He reported severe generalized headaches of 
three-year duration.  The examiner noted the normal results 
of multiple diagnostic imaging, laboratory and 
electroconductive tests and studies with only a somato-
sensory evoked potential being slightly abnormal.  Upon 
physical examination, the examiner diagnosed migraine 
headaches and poorly defined neurological illness, not 
adequately diagnosed to date.  The examiner opined that the 
neurological symptoms might be related to PTSD and may not 
actually represent neurological disease.

A March 2000 neurology clinic record by the neurologist who 
had followed the veteran since December 1997 noted the 
veteran to have PTSD, hypothyroidism, vitamin B-12 
deficiency, and Agent Orange exposure.  The neurologist 
characterized the veteran's condition as peripheral 
neuropathy of unknown etiology (multifactorial).  The 
neurologist reported the multiple tests used to identify the 
etiology of the veteran's symptoms as all unremarkable except 
for those showing the vitamin deficiency and thyroid 
dysfunction.

An August 2000 statement from Dr. McNamara reported that the 
veteran had a permanent loss of feeling in the right leg that 
had progressed to the left leg.  Dr. McNamara stated, "This 
condition is not hereditary and the damage to the nerves in 
his legs originated from his exposure to Agent Orange."  The 
doctor noted that VA physicians had found the veteran to be 
suffering peripheral neuropathy.  Dr. McNamara did not 
identify the basis of his conclusion that exposure to Agent 
Orange was the etiology of the veteran's symptoms.  In May 
2002, the doctor again reported seeing the veteran for 
increased pain/loss of feeling in both lower extremities.  
Dr. McNamara again stated, "The loss of nerve sensation is a 
result of his exposure to Agent Orange."  The remainder of 
the report addressed surgical and other treatment, prognosis, 
and recommendations for orthopedic conditions.

In January 2001 hearing testimony, the veteran testified that 
he began experiencing all of the claimed symptoms right after 
his return from Vietnam.  He reported treatment beginning in 
1971 for migraine headaches and all of the other symptoms.  
He reported that none of the records of that treatment were 
now accessible for several reasons, which he elaborated.  He 
described the symptoms he called body spasms, which he stated 
was not peripheral neuropathy, but an as yet undiagnosed 
condition possibly related to Agent Orange exposure according 
to some doctors.  The veteran's wife testified that the 
veteran favored his right leg when they first met.  She did 
not state when they first met.  She did not answer a question 
whether she remembered the names or other information about 
doctors the veteran had seen.  He stated heart fluctuations 
"came up" during his Agent Orange examination, and he was 
put on medication for it and was on medication for it 
presently.  He stated that he had no written statements that 
migraine headaches or any of the other symptoms were related 
to Agent Orange.  The veteran attributed the opinion that 
these symptoms might be related to Agent Orange to a specific 
physician who was previously but not currently with VA.  He 
stated that when he asked, the physician would not provide a 
written opinion, stating Agent Orange was out of his 
expertise.

In December 2001, the veteran had a VA neurological 
examination.  The examiner reviewed the veteran's history in 
detail, including detailed history of severe alcohol abuse 
with associated malnutrition including B-12 deficiency, 
hypothyroidism, and other medical conditions.  The examiner 
noted the veteran's assertion that exposure to Agent Orange 
caused his problems, and he noted the veteran's current 
complaints.  Regarding the affidavit of Dr. McNamara, the 
examiner noted that Dr. McNamara was an orthopedic surgeon, 
not a neurological specialist.  The examiner also noted that 
it was not clear whether Dr. McNamara knew of the veteran's 
B-12 deficiency.

Examination revealed signs and symptoms of peripheral 
neuropathy, regarding which the examiner provided a detailed 
diagnostic impression.  Essentially, the examiner found 
severe peripheral neuropathy affecting sensory and motor 
[function of the] peroneal and tibial nerves bilaterally.  
The examiner discussed the relationship among factors that he 
concluded most likely contributed to the symptoms, including 
B-12 deficiency as the by far the most likely cause.  He 
described findings highly characteristic of B-12 deficiency.  
He also opined as to the possible contribution of the 
veteran's heavy drinking and hypothyroid function, concluding 
that B-12 deficiency was more likely than not the cause.  He 
further opined that it was not possible for a neuropathy 
resulting from B-12 deficiency to have had a 30-year course, 
given the course of a progressive neuropathy due to B-12 
deficiency, and he explained the medical rationale for his 
opinion.

In weighing the evidence for and against the veteran's claim, 
the two opinions from Dr. McNamara and the incidental comment 
in the August 2000 VA orthopedic clinic note are the whole 
body of evidence in support of the veteran's claim.  Although 
requested to authorize VA to solicit evidence from Dr. 
McNamara and any other potential source, the veteran has not 
responded other than to request an extension of time to 
obtain and submit evidence himself.  He thereby indicated his 
awareness of the substance of the evidence necessary to 
substantiate his claim.  

Dr. McNamara's two statements do not meet the burden of 
scientific proof necessary to establish a causative link 
between the veteran's symptoms.  As the December 2001 VA 
neurologist noted, Dr. McNamara is not a specialist in 
neurology.  He proffered no medical or other scientific basis 
for his opinion.

The probative value of the opinion of the specialist in 
neurology far outweighs that of the specialist in orthopedic 
surgery and sports medicine in resolving a question of 
etiology of neurologic symptoms.  The VA examiner gave a 
cogent, well-reasoned opinion about the etiology of the 
veteran's symptoms.  Although the examiner did not explicitly 
state that the peripheral neuropathy was not caused by 
exposure to Agent Orange, his treatment of Dr. McNamara's 
opinion that Agent Orange caused the neuropathy must be read 
as meaning that the VA neurologist found it did not.  
Ultimately, any rational reading of the December 2001 VA 
examination report must construe it as strong evidence 
against the veteran's claim.

The August 2000 statement of the VA orthopedist related only 
history from the veteran.  Notably, the statement appeared 
under the heading "history," rather than in the part of the 
report devoted to the examiner's findings or impressions.  
The Board interprets the statement to mean that the veteran 
assumed his neurologic and other claimed symptoms are related 
to exposure to Agent Orange.  As such, the statement is not 
of the orthopedist's medical judgment, nor does it otherwise 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The veteran is not competent to 
proffer his lay opinion of medical causation; such testimony 
must be qualified by the medical expertise of the party 
giving the opinion.  Espiritu v. Derwinski, 2 Vet App. 492 
(1992).

As a final note, the focus of the veteran's complaints in 
seeking treatment has been on the symptoms associated with 
peripheral neuropathy.  The body spasms, migraine headache 
and cardiac "fluctuations" that he also attributes to Agent 
Orange exposure are not shown by any evidence to be 
associated with such exposure or directly with service by any 
other means.  38 C.F.R. § 3.303(a) (2001).

The cardiac "fluctuations" are not clinically documented at 
all.  VA outpatient records show the veteran is followed by 
primary care, mental health, neurology, and endocrinology 
clinics.  There are no cardiology reports.  None of the 
several clinics included a heart problem among the listed 
problems, even on those lists that noted problems followed by 
other clinics.  A January 1999 VA psychiatric examination 
included a list of physical conditions in the diagnosis, but 
no heart problem was listed.  The veteran testified that he 
is prescribed medication for heart fluctuations, but he did 
not identify it, and the testimony is not corroborated by 
medical evidence.  The Board cannot even find that he has a 
heart condition based on his uncorroborated lay testimony.  
Espiritu, 2 Vet. App. 492.  The veteran cannot get service 
connection for a disability not shown to exist.  See Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (current disability 
is required for compensation under 38 U.S.C.A. § 1110 and 
current disability means current symptomatology).

The inclusion of migraine headaches among the veteran's 
claimed symptoms is unsupported by any evidence other than 
the veteran's lay opinion to link the headaches to exposure 
to herbicides.  His lay opinion is not evidence of the 
etiology of migraine headaches.  Espiritu, 2 Vet. App. 492.  
The same is so regarding body spasms.

In sum, the clear preponderance of the evidence is against 
finding service connection based on exposure to certain 
herbicides for any element of the veteran's claim, whether 
considered on presumptive or on direct bases.



ORDER

Service connection for a disorder or disorders manifested by 
weakness of the bilateral lower extremities, numbness of the 
fingers and toes, body spasms, fluctuating heartbeat and 
migraine headaches claimed as due to exposure to Agent 
Orange, also claimed as peripheral neuropathy due to exposure 
to Agent Orange, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

